Citation Nr: 1623562	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  08-37 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for service-connected lumbar spine disability prior to March 10, 2011.

2.  Entitlement to an increased rating in excess of 20 percent for service-connected lumbar spine disability from March 10, 2011 to May 3, 2012.

3.  Entitlement to an increased rating in excess of 60 percent for service-connected lumbar spine disability beginning May 4, 2012.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1972 to June 1992.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In November 2010, the Veteran presented sworn testimony during a personal hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the record.

The issues for entitlement to an increased rating in excess of 10 percent for the service-connected lumbar spine disability and entitlement to a TDIU were previously remanded by the Board in February 2011.

Thereafter, in a July 2015 rating decision, the RO granted a 20 percent rating for the lumbar spine disability effective March 10, 2011, and granted a 60 percent rating effective May 4, 2012.  The RO also granted 10 percent ratings for left and right lower extremity radiculopathy for the rating period from March 10, 2011 to May 4, 2012.  See July 2015 Rating Decision Codesheet.  Although the RO granted higher disability ratings for the Veteran's lumbar spine disability, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to March 10, 2011, the Veteran's lumbar spine disability more nearly approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

2.  Mild right and left lower extremity radiculopathy has been shown for the rating period prior to March 10, 2011.

3.  For the rating period from March 10, 2011 to May 3, 2012, the Veteran's lumbar spine disability was not manifested by limitation of forward flexion to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

4.  For the rating period beginning May 4, 2012, the Veteran does not have unfavorable ankylosis of the lumbar spine.

5.  Moderate right and left lower extremity radiculopathy has been shown for the rating period beginning May 4, 2012.



CONCLUSIONS OF LAW

1.  For the rating period prior to March 10, 2011, the criteria for a 20 percent rating, but no higher, for the lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5242-5243 (2015).

2.  For the rating period prior to March 10, 2011, the criteria for a separate 10 percent rating for radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2015).

3.  For the rating period prior to March 10, 2011, the criteria for a separate 10 percent rating for radiculopathy of the left lower extremity are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2015).

4.  For the rating period from March 10, 2011 to May 3, 2012, the criteria for a disability rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5242-5243 (2015).

5.  For the rating period beginning May 4, 2012, the criteria for a disability rating in excess of 60 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5242-5243 (2015).

6.  For the rating period beginning May 4, 2012, the criteria for a separate 20 percent rating for radiculopathy of the right lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2015).

7.  For the rating period beginning May 4, 2012, the criteria for a separate 20 percent rating for radiculopathy of the left lower extremity are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, a VCAA notice letter sent in March 2007 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information required by Vazquez-Flores. 

The Board finds that all necessary assistance has been provided to the Veteran.  The RO provided the Veteran with VA examinations to assist in determining the extent of the Veteran's lumbar spine disability.  See June 2007, February 2010, March 2011, and May 2012 VA examinations.  As the examination reports were written after an interview with the Veteran, a review of the claims file, a physical examination of the Veteran (including range of motion testing), and contained specific findings indicating the nature of the Veteran's lumbar spine disability, the VA examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, statements from the Veteran, VA and private treatment records, and Social Security Administration disability records. 

The Board notes that in a February 2013 Appellant's Post-Remand Brief, the Veteran's representative argued that the May 2012 VA examination for the lumbar spine disability was "over 3 years old" and asked that the Veteran be provided with a new VA examination to assess the current severity of lumbar spine disability; however, there is no evidence of worsening of the lumbar spine disability since the May 2012 VA examination.  Neither the representative nor the Veteran point to any statement or report of symptoms by the Veteran or any medical or other evidence of record that suggests worsening of the lumbar spine disability since the most recent VA examination.  As there is no evidence of a material change in condition since the last VA examination, a remand for another VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Increased Rating for Lumbar Spine Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here the disability has warranted staged ratings as discussed in detail below.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements. 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca, 8 Vet. App. 202.

The Veteran's lumbar spine disability has been rated under DC 5242 for degenerative arthritis of the spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  When rating degenerative arthritis of the spine (DC 5242), in addition to consideration of rating under the General Rating Formula, rating for degenerative arthritis under DC 5003 should also be considered.  38 C.F.R. § 4.71a.

Rating Analysis for Appeal Period Prior to March 10, 2011

The Veteran maintains that his lumbar spine disability is more severe than what is contemplated by the currently assigned 10 percent disability rating for the appeal period prior to March 10, 2011.

VA treatment records for the period prior to March 10, 2011 include an October 2007 VA Pain Medicine Consult note.  During the evaluation, the Veteran reported constant back pain that radiated to his bilateral lower extremities.  During a physical examination, the VA physician indicated that the Veteran's range of motion of the lumbar spine was decreased by 50 percent in all planes.    

The evidence also includes a June 2007 VA examination where the Veteran complained of back pain, stiffness, and decreased motion.  The Veteran also stated that his pain radiated into his lower extremities.  The examiner did not note any reported episodes of incapacitation which required physician prescribed bedrest.  Upon physical examination, the Veteran was noted to have pain with motion, but there was no tenderness to palpation and no muscle spasm.  There was also no ankylosis of the lumbar spine.  The examiner noted that the Veteran's posture and gait were normal.  Motor and sensory perception were normal in the lower extremities.  Range of motion testing of the lumbar spine revealed 74 degrees in flexion (90 is normal), 20 degrees in extension (30 is normal), 30 degrees right and left lateral bending (30 is normal), and 20 degrees of right and 12 degrees left rotation (30 is normal) for a combined range of motion of 156 degrees (240 is normal).  Following repetitive use, there was no additional limitation noted by pain, fatigue, weakness, or lack of endurance.  The examiner diagnosed the Veteran with moderate canal stenosis at L4-5 with effacement of the calsac and bilateral L5 root compression in the lateral recess.  It was also noted that the Veteran had focal left paracentral disc protrusion at L5-S1 which caused left S1 root compression in the lateral recess.  

The Veteran was afforded another VA spine examination in February 2010.  The Veteran reported low back and left leg pain as a result of degenerative disc disease with cord compression.  The Veteran reported that his pain was a three on good days, and an eight on bad days.  He also reported flare-ups associated with his spine disability and indicated that they were severe.  The examiner noted that the Veteran had 4 incapacitating episodes in the last 12 months with an average duration of 7-8 days.  Range of motion testing of the lumbar spine revealed 70 degrees in flexion (90 is normal), 20 degrees in extension (30 is normal), 20 degrees right and left lateral bending (30 is normal), and 20 degrees of right and left rotation (30 is normal) for a combined range of motion of 170 degrees (240 is normal).  After repetitive motion, there was no additional limitations.  

Upon review of the evidence of record, the Board finds that, for the rating period prior to March 10, 2011, the evidence is in equipoise as to whether a 20 percent rating is warranted of the service-connected lumbar spine disability.  In this regard, VA examination reports during this period reflect that the Veteran had, at worst, forward flexion to 70 degrees with a combined range of motion of 156 degrees.  However, in the October 2007 VA treatment record, it was noted that the Veteran's range of motion of the lumbar spine was decreased by 50 percent in all planes.  As noted above, normal range of motion in flexion is from 0 to 90 degrees.  As such, a reduction of 50 percent in flexion would more nearly approximate 45 degrees.  Therefore, the Board finds that this evidence shows that the Veteran had forward flexion greater than 30 degrees but not greater than 60 degrees as contemplated by a 20 percent disability rating.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the rating period prior to March 10, 2011, a rating of 20 percent is warranted.

The Board further finds that a rating in excess of 20 percent is not warranted for the rating period prior to March 10, 2011.  The evidence during this period does not show that the Veteran had forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Further, although the February 2010 VA examiner noted that the Veteran had 4 incapacitating episodes in the last 12 months with an average duration of 7-8 days, it was not noted that these episodes required bed rest prescribed by a physician as contemplated by the Formula for Rating IVDS.  

The Board has also considered the Veteran's reported impairment of function, such as limited ability to walk and has considered additional limitations of motion due to pain.  Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for a higher rating of 10 percent for the rating period prior to March 10, 2011.  As noted by the June 2007 VA examiner, following repetitive use, there was no additional limitation noted by pain, fatigue, weakness, or lack of endurance.  The Veteran also denied flare-ups during the June 2007 VA examination.  Moreover, the Veteran's forward flexion was at worst to 45 degrees in October 2007.  For these reasons, the Board finds that a rating in excess of 20 percent is not warranted for the rating period prior to March 10, 2011.

The Board further finds that, for the rating period prior to March 10, 2011, a 10 percent rating is warranted for radiculopathy associated with the right and left lower extremities.  During the June 2007 VA examination, the Veteran reported that his pain radiated into his lower extremities to include his lower legs and lateral calves.  He described the pain as "electrical shock/burning pain."  Further, although not specifically diagnosed with radiculopathy, the examiner indicated that the Veteran had bilateral L5 root compression in the lateral recess and left paracentral disc protrusion at L5-S1 which caused left S1 root compression in the lateral recess.  
Further, VA treatment records show that the Veteran complained of burning pain that radiated down to the bilateral lateral calves.  The Veteran was diagnosed with spondylosis with radicular symptoms of the bilateral lower extremities.  See October 2007 VA treatment record.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating is warranted for left and right lower extremity radiculopathy prior to March 10, 2011.  

Rating Analysis for Appeal Period from March 10, 2011 to May 3, 2012

The RO has already granted a 20 percent disability rating for the Veteran's service-connected lumbar spine disability for the period from March 10 , 2011 to May 3, 2012.  The RO has also assigned separate 10 percent ratings for left and right lower extremity radiculopathy for the rating period from March 10, 2011 to May 4, 2012.  See July 2015 Rating Decision Codesheet.  

The evidence for the rating period from March 10 , 2011 to May 3, 2012 includes a March 10, 2011 VA examination report where the Veteran reported daily low back pain of moderate severity.  He also stated that his pain was worse with bending, lifting, and prolonged sitting.  The Veteran stated that he had flare-ups every 1 to 2 months, with each episode lasting 1-2 weeks.  Range of motion testing of the lumbar spine revealed 45 degrees in flexion (90 is normal).  After repetitive motion, there was no additional limitations.  The examiner also indicated that there was radiation of pain to both legs, but no incapacitating episodes.  

The Veteran's VA treatment records for the rating period from March 10 , 2011 to May 3, 2012 reflect continued complaints of back pain with treatment with pain medication. 

After a review of all the evidence, both lay and medical, the Board finds that an increased rating in excess of 20 percent for a lumbar spine disability is not warranted for the increased rating period from March 10 , 2011 to May 3, 2012. Even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), the evidence still does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating of 40 percent.  Such factors that may additionally limit motion and function were considered and assessed by the March 20114 VA examiner.  The March 2011 VA examination of record reflect, at worst, flexion to 45 degrees.  Following repetitive motion testing, flexion was not additionally limited.  The evidence also does not show unfavorable ankylosis of the entire thoracolumbar spine as required by a 40 percent disability rating.  For these reasons, the Board finds that the Board finds that the evidence of record does not demonstrate forward flexion of the lumbar spine to 30 degrees or less or objective findings of ankylosis of the thoracolumbar spine. 

The Board further finds that the evidence of record, both lay and medical, does not demonstrate that the Veteran has sustained incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months for the increased rating period from March 10 , 2011 to May 3, 2012.  During the March 2011 VA examination, the examiner specifically noted no incapacitating episodes as a result of the service-connected lumbar spine disability.

For these reasons, the Board finds that a rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted for the rating period from March 10, 2011 to May 3, 2012 as the evidence does not show incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Board notes that the Veteran has already been awarded separate ratings for right and left lower extremity radiculopathy for the rating period from March 10 , 2011 to May 3, 2012.  The Veteran has not filed a notice of disagreement with the rating assigned; accordingly, those issues are not currently before the Board for consideration.

Rating Analysis for Appeal Period Beginning May 4, 2012

In a July 2015 rating decision, the RO granted a 60 percent disability rating for the Veteran's lumbar spine disability as a result of incapacitating episodes of at least 6 weeks.  

The Veteran is currently in receipt of the maximum rating for intervertebrale disc syndrome based on incapacitating episodes.  As such, a higher rating under this formula is not permitted.  

Further, in order to obtain a 100 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show unfavorable ankylosis of entire spine.

The evidence includes a May 4, 2012 VA examination report.  During the evaluation, the Veteran reported daily low back pain that was noted to be severe.  The pain was worse with bending, lifting, and prolonged sitting.  The Veteran also reported having flare-ups 8 to 9 times a year.  These flare-ups were noted to reduce his ability to perform basic chores.  Each episode was noted to last 7-8 days.  Range of motion testing of the lumbar spine revealed 40 degrees in flexion (90 is normal), 10 degrees in extension (30 is normal), 10 degrees right and left lateral bending (30 is normal), and 10 degrees of right and left rotation (30 is normal).  The Veteran had pain throughout all range of motion planes; however, after repetitive motion, there was no additional limitations.  The examiner did indicate that the Veteran had functional loss or impairment as a result of less movement than normal, weekend movement, excess fatigue, and pain on movement.  The examiner also noted that the Veteran had "moderate" radiculopathy of the right and left lower extremities including L4 to S3 nerve roots (sciatic nerve).  See also May 2012 VA peripheral nerve examination report.  The Veteran was also noted to have incapacitating episodes of at least 6 weeks over the past 12 months.  

Upon review of all the evidence of record, the Board finds that, for the rating period beginning May 4, 2012, a rating in excess of 60 percent is not warranted for the Veteran's lumbar spine disability.  
The Board notes that unfavorable ankylosis is defined as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Review of the VA treatment records does not show that the Veteran had unfavorable ankylosis of the spine at any time during the appeal.  The May 2012 VA examiner indicated that the Veteran was able to flex, extend, rotate, and bend.  There was also no specific indication that the Veteran's lumbar spine was ankylosed.  For these reasons, the Board finds that an increased rating in excess of 60 percent for the lumbar spine disability is not warranted for the rating period beginning May 4, 2012.

The Board next finds that separate 20 percent ratings are warranted for the Veteran's right and left lower extremity radiculopathy beginning May 4, 2012.  As indicated above, the May 2012 VA examiner specifically indicated that the Veteran had "moderate" radiculopathy of the right and left lower extremities including L4 to S3 nerve roots (sciatic nerve).  Moderate, incomplete paralysis of the sciatic nerve warrants a 20 percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Accordingly, the Board finds that a separate 20 percent rating is warranted for the Veteran's right and left lower extremity radiculopathy beginning May 4, 2012.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. 

The symptomatology and impairment caused by the Veteran's service-connected lumbar spine and radiculopathy disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.
The criteria specifically provide for ratings based on the presence of arthritis, limitation of motion of the spine including due to pain and other orthopedic factors and incapacitating episodes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The symptomatology and impairment caused by the Veteran's lumbar spine, to include muscle spasm and incapacitating episodes, is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran has also been granted separate disability ratings for his neurological disabilities.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected disabilities are specifically contemplated by the criteria discussed above, including the effect of his symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

For the rating period prior to March 10, 2011, a 20 percent rating, but no higher, for service-connected lumbar spine disability is granted.

For the rating period prior to March 10, 2011, a separate 10 percent rating for right lower extremity radiculopathy is granted.   

For the rating period prior to March 10, 2011, a separate 10 percent rating for left lower extremity radiculopathy is granted.   

For the rating period from March 10, 2011 to May 3, 2012 a rating in excess of 20 percent for service-connected lumbar spine disability is denied.

For the rating period beginning May 4, 2012 a rating in excess of 60 percent for service-connected lumbar spine disability is denied.

For the rating period beginning May 4, 2012 a separate 20 percent rating for right lower extremity radiculopathy is granted.   

For the rating period beginning May 4, 2012 a separate 20 percent rating for left lower extremity radiculopathy is granted.


REMAND

The Veteran maintains that he is unemployable as a result of his service-connected disabilities.  

A TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).

The Board finds that the Veteran meets the schedular criteria for consideration for TDIU under 38 C.F.R. § 4.16(a) as of May 4, 2012.  Specifically, the Board notes that the Veteran's lumbar spine disability has been evaluated as 60 percent disabling since May 4, 2012.  He is also service-connected for right lower extremity radiculopathy, rated at 20 percent; left lower extremity radiculopathy, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; and a left knee disability, rated as noncompensable.  Accordingly, the Board finds that the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) since May 4, 2012.

In a July 2008 VA Form 21-8940 (Veteran's Application for TDIU), the Veteran indicated that he last worked in May 2002 as a truck driver.  During the November 2010 Board hearing, the Veteran testified that he had previously owned his own business (trucking company) and had last worked in July 2002.  The Veteran also stated that he had not been employed since that time.  However, a review of VA treatment records includes an April 13, 2015 VA clinic note (in Virtual VA) which indicated that the Veteran "works as a mortician since 2010-2015."  

The Board finds that clarification is needed as to whether the Veteran was working at any time after May 2002, to include whether he worked as a mortician from 2010 to 2015, and whether the Veteran is currently employed.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request clarification as to whether he was employed at any time after May 2002.  Specifically, request clarification as to his position, whether he received payment and if so, how much, whether he worked full or part-time, and the dates of such employment. 

The Board notes that an April 2015 VA clinic note states that the Veteran was working as a mortician from 2010 to 2015.  The Veteran should specifically be asked to comment on any such position, and/or any other work-for-pay he performed.

2.  Thereafter, complete any additional evidentiary development necessary, then readjudicate the Veteran's claim for entitlement to TDIU in light of all evidence received.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


